Sherwin, C. J.
The sale was actually made by the defendant, with the aid of his own canvassers, and there is a conflict in the evidence as to whether the plaintiffs v^ere instrumental in procuring the purchaser. The trial court *609found that they were, and the finding has ample support in the evidence. Denying the correctness of this finding, the appellant contends that the plaintiffs so neglected the business of their agency as to justify the defendant in sending his own canvassers into the field, and that, under the provision of the contract permitting this to he done when the business was not conducted to his satisfaction, there can be no recovery. There was no termination of the agency, and, if there was, in fact, any dissatisfaction on the part of Allen as to the conduct of the business, the plaintiffs were not notified thereof, and it would certainly be extremely unfair to them to place canvassers in their territory without advising them in advance of such intention. The contract, fairly construed, confers no such right on the principal. Furthermore, the conduct and letters of the appellant negative his claim that he sent his own canvassers into the field because of the plaintiffs’ failure to properly conduct the business.
On the cross-examination of one of the appellant’s witnesses he was permitted to state the appellant’s custom as to assigning exclusive territory to local agents. Admitting, for present purposes, that the testimony was incompetent, it was not prejudicially so because of the witness’s subsequent explanation that he meant thereby that agents should handle the defendant’s goods, and no others.
The appellant complains because of a ruling excluding testimony as to the plaintiffs’ contract with another threshing machine concern. The substance of the matter was fully shown at another time, however, and there is no foundation for the alleged error.
This and similar complaints are also fully answered by the statement that there is no evidence in the record tending to show that the plaintiffs tried to sell other goods of the same character during the life of the contract. Some other rulings on the admission of testimony are challenged, but we find nothing of sufficient importance to require specific men*610tion, and we find no error in the record for which there-should be a reversal. The judgment is therefore affirmed.